Citation Nr: 0830221	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-43 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for PTSD and assigned a disability rating of 50 
percent, effective from March 23, 2004.  The veteran appealed 
the decision and contended that a higher initial rating was 
warranted.  In December 2005, the Board remanded the 
veteran's claim for additional development.

By a July 2006 rating decision, the Appeals Management Center 
(AMC) increased the rating for PTSD to 70 percent, effective 
from the date of the original award of service connection.  
Because less than the maximum available benefit for a 
schedular rating was awarded, the issue remains properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Board received additional evidence from 
the veteran's representative in the form of a December 2006 
VA examination report.  The representative stated that the 
veteran waives review of the evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  
The Board deems the evidence timely filed and will consider 
such evidence in the adjudication of this appeal.  
Additionally, the Board received the veteran's Social 
Security Administration (SSA) records in November 2007.  The 
SSA records were duplicates of records already obtained and 
considered by the AOJ.

In the July 2006 decision, the AMC raised the issue of 
entitlement to individual unemployability (TDIU).  However, 
the AMC deferred the adjudication of the issue.  As the TDIU 
issue has not been developed for appellate review, it is 
referred to the AOJ for continued action.




FINDING OF FACT

Since the award of service connection, the veteran's PTSD has 
resulted in no more than occupational and social impairment 
with deficiencies in most areas; total occupational and 
social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.29, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claim on appeal has been accomplished.  
Through a January 2006 notice letter, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate the claim.  Although the complete 
notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in July 2006, which followed the January 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the January 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letter also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disability.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Consequently, a remand for 
further VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran has submitted several statements from himself, 
acquaintances, and family regarding the claim.  Pursuant to 
the December 2005 remand, treatment records were obtained 
from the VA Medical Centers (VAMCs) in North Chicago, 
Illinois, and Battle Creek, Michigan, as well as their 
associated outpatient clinics and Vet Center.  Records from 
the Social Security Administration (SSA) were also obtained 
in accordance with the Board's remand.  Additionally, in 
April 2004 and June 2006, the veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

The veteran asserts that his service-connected PTSD has been 
more disabling than indicated by the initial rating of 70 
percent.  In fact, he contends that his PTSD has been totally 
disabling.  Thus, he believes that a total schedular rating 
(100 percent) has been warranted since the award of service 
connection.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With the award of the higher initial rating in the July 2006 
decision, the veteran's service-connected PTSD is evaluated 
as 70 percent disabling, effective from March 23, 2004.  
Under the diagnostic code for PTSD, a 70 percent evaluation 
is warranted for PTSD that results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for PTSD that results 
in total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2007).

From January 11, 2006, to March 1, 2006, the veteran was 
awarded a temporary total disability rating on account of 
hospital treatment for his service-connected PTSD.  See 
38 C.F.R. § 4.29 (2007).  (This temporary 100 percent rating 
is not a schedular rating; there is no issue on appeal 
regarding this § 4.29 rating.)

The Board notes that, by way of the July 2006 decision, the 
AMC also granted service connection for hallucinogen abuse 
and alcohol abuse in conjunction with the veteran's already 
service-connected PTSD.  The evidence indicates that those 
disorders are in remission.  The Board will nevertheless 
consider any disabling effects from those disorders as part 
of the PTSD evaluation.

After a review of the medical evidence since the award of 
service connection, it is clear that the veteran's PTSD has 
resulted in severe impairment.  That is, the veteran has had 
occupational and social impairment with deficiencies in most 
areas as a result of his PTSD symptomatology.  The disabling 
symptoms have been adequately approximated by the 70 percent 
schedular rating.  Despite the severe nature of the symptoms, 
total occupational and social impairment has not been shown.

The veteran has received treatment for his PTSD from several 
sources.  A clinical diagnosis of PTSD was first documented 
in March 2004.  The diagnosis was made by L.H.H., who is a VA 
psychologist at the Vet Center in Grand Rapids, Michigan.  
Records from the Vet Center, dated from January 2004 to 
January 2006, have been associated with the claims file.

In several letters, Dr. L.H.H. listed several symptoms that 
the veteran reported that he was suffering from, including:  
nightmares, night sweats, intrusive thoughts, avoidance, 
anxiety, depression, anger with thoughts of harming people, 
road rage, sleep impairment, hypervigilance, exaggerated 
startle response, and some long-term memory impairment.  
These types of symptoms are contemplated in the criteria for 
a 70 percent rating and the criteria in even lower ratings of 
30 and 50 percent.

The progress notes from the Vet Center do not document 
symptomatology that would equate to total occupational and 
social impairment.  Symptoms such as depressed and agitated 
mood, flat affect, anxiety, hypervigilance, anger, and rapid 
speech were routinely noted.  On the other hand, the veteran 
was regularly oriented to person, place, time, and purpose, 
and he generally had an appropriate appearance.  His thought 
continuity was clear and coherent or goal directed.  His 
thought abstraction was within normal limits or notably 
concrete.  The veteran's thought content and reality testing 
were within normal limits.  His memory was regularly grossly 
intact and his judgment was good.  On three occasions, 
homicidal thoughts were noted.  However, there was no 
indication that the veteran was a persistent danger to 
himself or others.  The symptoms noted in the treatment 
records from the Vet Center do not approximate total 
impairment.

Dr. L.H.H. has assessed the level of severity of the 
veteran's in several instances.  In a March 2004 letter, Dr. 
L.H.H. gave the opinion that the veteran was severely 
impaired in occupational functioning and moderately impaired 
in interpersonal functioning because of his PTSD symptoms.  
Such an assessment does not equate to total occupational and 
social impairment.  At that time, Dr. L.H.H. assigned a 
global assessment of functioning (GAF) score of 42.  She has 
assigned a GAF score for the veteran as low as 40.

Such GAF scores imply that the veteran suffers either serious 
symptoms, equivalent to suicidal ideation and severe 
obsessional rituals, or some impairment in reality testing or 
communication, equivalent to illogical, obscure, or 
irrelevant speech.  Such symptoms result in either serious 
impairment in social or occupational functioning or major 
impairment of work, family relations, judgment, thinking, or 
mood.  Although those specific types of symptoms were not 
regularly evidenced in the Vet Center treatment records, 
symptoms such as suicidal ideation, obsessional rituals, 
impaired reality, and impaired communication are already 
contemplated by the 70 percent rating.

It is clear from other letters that Dr. L.H.H. believes that 
the veteran's PTSD severely impairs his ability to work.  In 
an August 2004 letter, Dr. L.H.H. stated that, in her 
opinion, the veteran should not be working at that time 
because of difficulty sleeping and concentrating, which makes 
work with heavy equipment dangerous.  Significantly, in a 
November 2004 letter, Dr. L.H.H. stated that she wanted to 
make clear that the veteran does have deficiencies in most 
areas and that PTSD is the direct cause of the deficiencies.  
As set forth in the rating criteria, occupational and social 
impairment with deficiencies in most areas equates to the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).  Additionally, in the November 2004 
letter, Dr. L.H.H. characterized the veteran's marriage as 
successful despite the veteran's emotional neglect of the 
family.  In an August 2005 letter, Dr. L.H.H. stated that the 
veteran's symptoms were getting worse and she assigned a GAF 
score of 35.  However, she did not identify any symptoms set 
forth in the criteria for a 100 percent rating.

VA treatment records from the Battle Creek VAMC and Grand 
Rapids outpatient clinic, dated from July 2004 to January 
2006, do not reflect total occupation and social impairment 
as a result of the veteran's PTSD.  Although some symptoms 
similar to those from the Vet Center records were noted in 
the VA treatment records, the symptoms equivalent to total 
impairment as set forth in the rating criteria were 
consistently not shown.

The VA treatment records routinely reflected no evidence of 
hallucinations or paranoia.  Generally, the veteran's 
appearance was good, his speech was clear, and his thought 
process was coherent and organized.  He was alert and 
oriented, and had no gross impairment of memory or 
concentration.  His insight and judgment were good.  Although 
there were intermittent thoughts of hurting others, the 
veteran routinely denied suicidal or homicidal ideation.  The 
evidence did not indicate that the veteran was a persistent 
danger to others.  In August 2005, a GAF score of 45 was 
assigned at the Grand Rapids outpatient clinic.

The lowest GAF score assigned during the claims process was 
in February 2006 during the veteran's hospital treatment for 
PTSD at the North Chicago VAMC.  A GAF score of 32 was 
assigned, which is still consistent with a 70 percent rating.  
The veteran's mental status examination on discharge from the 
VAMC did not reflect total impairment.  In fact, the 
veteran's symptoms did not appear to approximate the level of 
severity as noted in the Vet Center records.  He was alert, 
oriented, cooperative, and appropriate.  There were no 
thought disorders, delusions, hallucinations, or psychoses.  
The veteran's mood was neutral and his affect was mildly 
anxious.  Impulse controls were good and his insight and 
judgment were fair.  The veteran denied any suicidal or 
homicidal ideations or plans and he was not considered a 
suicidal or homicidal risk at the time of discharge.  
Notwithstanding the GAF score, the veteran's documented 
symptoms did not appear to approximate the level of even a 
70 percent rating at that time.

SSA records primarily consisted of duplicate VA treatment 
records already in the claims file.  A psychiatric evaluation 
was conducted in October 2004 in connection with the 
veteran's SSA claim.  A diagnosis of PTSD was provided and 
the comments were primarily summaries of the VA records.  The 
evaluator concluded that the veteran had mild limitation of 
function of his activities of daily living, moderate 
limitation in maintaining social functioning, and marked 
difficulty in maintaining concentration, persistence, or 
pace.  The evaluation indicated severe occupational 
impairment and moderate social impairment.  Thus, the SSA 
records were consistent with the VA records, in that total 
occupational and social impairment was not shown.

The veteran underwent three VA psychiatric examinations 
during the claims process.  An April 2004 examination report 
reflects the least severe symptomatology.  The examiner 
assigned a GAF score of 47 and did not document symptoms that 
would approximate total occupational and social impairment.

A June 2006 VA examination report reflects diagnoses of 
chronic, severe PTSD, and hallucinogen abuse and alcohol 
abuse, both in remission.  A GAF score of 40 was provided for 
PTSD.  The examiner commented that the veteran was unable to 
hold down a job as a result of his PTSD.  The examiner also 
stated that the veteran had a serious amount of employment 
dysfunction.  Nevertheless, the examiner did not identify any 
symptoms that would approximate total occupational and social 
impairment.  The examiner explicitly found that there was no 
evidence of a thought disorder, hallucinations, or delusions.  
Additionally, the veteran was not suicidal or homicidal.  
Intermittent inability to perform daily activities was not 
shown, as the veteran keeps himself as clean as possible.  It 
was not noted that the veteran had other totally disabling 
symptoms, such as gross impairment of communication, grossly 
inappropriate behavior, disorientation, or memory loss of his 
own name, occupation, or close relatives.

The veteran underwent further VA psychiatric examination in 
December 2006.  The examiner was unable to review the claims 
file, but the results were nevertheless similar to the June 
2006 examination.  A diagnosis of PTSD was provided with a 
GAF score of 38.  On examination, symptoms of anxiety, anger, 
hyperarousal, and rapid and pressured speech were noted.  
Despite finding an absence of symptoms such as 
hallucinations, delusions, a grossly impaired thought 
process, suicidal thoughts, or homicidal thoughts, the 
examiner gave the opinion that the veteran is unable to work 
due to his PTSD symptoms.

In consideration of the evidence of record, total 
occupational and social impairment has not been shown during 
the claims process.  Although Dr. L.H.H. and the two most 
recent VA examiners have indicated that the veteran is unable 
to work as a result of his PTSD, the Board is to assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2007).  
Despite the veteran's GAF scores and severe occupational 
impairment, there has been a significant absence of the kind 
of symptoms set forth in the criteria for a 100 percent 
rating.  None of the symptoms has been evidenced in the 
record.  In fact, the symptoms set forth in the criteria for 
a 70 percent rating have routinely not been documented during 
treatment or examination.

Additionally, the 100 percent rating calls for total 
occupational and social impairment.  Although the evidence 
reflects significant social impairment, the veteran has 
remained married for over 35 years and has two children.  
Despite apparent difficulties related to PTSD, the veteran 
has effectively maintained the marriage relationship 
according to the record.

In sum, the symptomatology associated with the veteran's 
service-connected PTSD (including hallucinogen and alcohol 
abuse in remission) is adequately contemplated by the 
initially assigned 70 percent rating and has not been akin to 
a 100 percent schedular rating.  This is so since March 23, 
2004, the effective date of the award of service connection.

The Board has considered the veteran's written statements, as 
well as those of his family and acquaintances, with regard to 
his claim for a higher initial rating for his service-
connected PTSD.  The statements identify examples of symptoms 
that have already been documented in the VA treatment 
records.  Additionally, the Board finds the extensive 
psychiatric treatment and examination records to be more 
probative on the matter as those records contain assessments 
of the veteran's disability by medical professionals.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial schedular rating in excess of 70 percent for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial schedular evaluation in excess of 70 percent for 
PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


